262 F.2d 585
Charles Frederick NOONAN, Appellant,v.UNITED STATES of America, Appellee.
No. 13604.
United States Court of Appeals Sixth Circuit.
December 19, 1958.

Jacob K. Stein, Cincinnati, Ohio, for appellant.
Hugh K. Martin, and Loren G. Windom, U. S. Attys., Columbus, Ohio, for appellee.
Before SIMONS, MARTIN and MILLER, Circuit Judges.
PER CURIAM.


1
This cause came on to be heard on appeal from an order denying appellant's motion to vacate sentence of thirty years' imprisonment: of which twenty-five years was on a kidnaping count and five years on a count charging transportation in interstate commerce of a stolen vehicle in violation of the Dyer Act, 18 U.S.C. § 2311 et seq. This sentence was reduced to twenty-five years by the United States District Judge, who made the two sentences run concurrently.


2
Counsel for appellant presented ably and vigorously the alleged grounds for vacation of sentence, none of which, after full consideration of the oral arguments, briefs and the record in the case, is in our opinion valid. Questions presented by appellant here were those which could have been raised, or were raised, during the trial of the case, following which no appeal was taken; and these questions will not be reviewed by this court in a proceeding under section 2255, Title 28 United States Code.


3
Accordingly, the judgment of the district court denying appellant's motion to vacate sentence is affirmed.